Citation Nr: 1614583	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  11-18 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to nonservice-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to March 1972.  The appellant seeks benefits as his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for the cause of the Veteran's death.  

In May 2014, the Board remanded the issue of entitlement to service connection for the cause of the Veteran's death for further development.  

The issue of entitlement to nonservice-connected death pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in August 2007.  The death certificate lists the immediate cause of death as progressive, metastatic colo-rectal carcinoma.  This disorder began many years after service and was not caused by any incident of service, including Agent Orange exposure.  

2.  At the time of the Veteran's death, service connection was not established for any disorders.  




CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

A standard August 2010 letter satisfied the duty to notify provisions.  

Certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a DIC case must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  The August 2010 letter essentially notified the appellant of the information required to comply with the requirements indicated in Hupp, 21 Vet. App. at 342.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  The appellant identified potentially relevant records as she stated in November 2010 that her permission was granted to obtain any records from the Midland Memorial Hospital.  However, in a March 2011 letter, the RO specifically requested that the appellant complete an authorization to allow VA to obtain those records.  To date, the appellant has not completed the authorization.  Although pursuant to 38 U.S.C.A. § 5103A  (West 2014) and 38 C.F.R. § 3.159(c) (2015) VA is required to make reasonable efforts to assist a claimant in obtaining evidence to substantiate her claim for benefits so long as she "adequately identifies those records and authorizes the Secretary to obtain them," the appellant has the ultimate responsibility to locate and secure the records, and VA is under no duty to obtain records for which the appellant has not provided an authorization as she cannot remain in a passive role.  See Hyatt v. Nicholson, 21 Vet. App. 390, 394-95 (2007); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  

Although a VA opinion was not provided in connection with the claim, the Board finds that one is not necessary to make a decision on the claim.  As explained in the analysis section below, the evidence does not indicate that the disease process leading to the Veteran's death may be related to his period of service.  Additionally, the evidence does not show that the Veteran suffered an event, injury or disease in service to which his death may be related.  Thus, there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, VA's duty to assist has also been met.  




II. Analysis

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for the following diseases will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.)  

A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides (e.g., Agent Orange) are known to have been applied during that period, shall be presumed to have been exposed during such service to a herbicide agent (e.g., Agent Orange), unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  

The appellant contends that the disorder that caused the Veteran's death was incurred in service, to include as due to Agent Orange.  She specifically asserts that the Veteran's death from progressive, metastatic colo-rectal carcinoma was a result of Agent Orange exposure in Korea.  She reports that the Veteran told her that he had been exposed to Agent Orange and that no protective clothing had been provided.  

The Veteran served on active duty from January 1970 to March 1972.  His service personnel records indicate that he served with the HHB 7th Battalion (Hawk), 2nd Artillery, in Korea in July 1971, and in Battery C, 7th Battalion (Hawk), 2nd Artillery in Korea from July 1971 to December 1971.  Thus, he was present in Korea during the applicable time period that Agent Orange was used in accordance with 38 C.F.R. § 3.307(a)(6)(iv).  Although the record does not specifically document that the Veteran served in a unit that operated in or near the Korean DMZ, the appellant has specifically maintained that the Veteran reported that he was exposed to Agent Orange in Korea.  Additionally, the Department of Defense has referred to the 7th Battalion, 17th Artillery, 2nd Infantry Division, as having service in the Korean DMZ during the period between April 1, 1968 and August 31, 1971.  Therefore, for the purposes of this decision, the Board will assume that the Veteran had Agent Orange exposure during service.  

The Veteran's service treatment records do not show treatment for colon and/or rectal cancer.  

The Veteran died in August 2007.  The death certificate lists the immediate cause of death as progressive, metastatic colo-rectal carcinoma.  

The Veteran was not service-connected for any disorders during his lifetime.  

The Board notes that there is no medical evidence of colon and/or rectal cancer during the Veteran's period of service or for decades after service.  In fact, there is no specific evidence, other than the August 2007 death certificate, showing that he was treated for progressive, metastatic colo-rectal carcinoma.  The evidence does not suggest that any such disorder was related to any incident of service.  Additionally, the appellant has not alleged that the Veteran was treated for colo-rectal carcinoma during service.  

Although exposure to Agent Orange is conceded in this case due to the Veteran's presumed service in Korean DMZ, he was not specifically diagnosed with a disorder that is among the diseases listed as presumptively associated with Agent Orange exposure.  Certain diseases associated with exposure to herbicide agents (e.g. Agent Orange) may be presumed to have been incurred in service even if there is no evidence of the disease in service.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  However, colo-rectal carcinoma is not among the diseases eligible for presumptive service connection under section 3.309(e).  See id.  In December 2013, the NAS issued Veterans and Agent Orange Update 2012 (Update 2012).  Update 2012 explained a determination made by the Secretary, based upon Update 2010 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for gastrointestinal, metabolic, and digestive disorders.  See 77 Fed. Reg. 47,924, 47,927 (August 2012).  Thus, service connection for colo-rectal carcinoma on a presumptive basis due to the Veteran's Agent Orange exposure is not warranted.  See id.  Nevertheless, service connection for colo-rectal carcinoma may still be established with proof of direct causation.  See McCartt v. West, 12 Vet. App. 164, 167 (1999); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no competent evidence that the disorder that resulted in the Veteran's death, progressive, metastatic colo-rectal carcinoma, was incurred in or aggravated by service, to include Agent Orange exposure, or was proximately due to or the result of any disease or injury incurred in or aggravated by service.  

The Board has considered the appellant's contentions.  The Board observes that while the appellant is competent to report that she observed the Veteran with symptoms, she is not competent to provide a medical opinion regarding the etiology of any such disorder in this case as this is a complex medical question based on these facts.  Thus, the appellant's lay assertions of a connection to service are not competent nexus evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  

The weight of the credible evidence demonstrates that the condition involved in the Veteran's death occurred years after service and was not caused by any incident of service, to include Agent Orange exposure.  The fatal condition was not incurred in or aggravated by service, and was not service connected.  A disability incurred in or aggravated by service did not cause or contribute to the Veteran's death, and thus there is no basis to award service connection for the cause of the Veteran's death.  

In sum, the preponderance of the evidence is against the claim for entitlement to service connection for the cause of the Veteran's death; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for the cause of the Veteran's death is denied.  


REMAND

The Board notes that a September 2010 RO decision denied the appellant's claim for entitlement to nonservice-connected death pension benefits.  In November 2010, the appellant expressed disagreement with that decision.  The RO has not issued a statement of the case as to the issue of entitlement to nonservice-connected death pension benefits.  Under the circumstances, the Board finds it necessary to remand this issue to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following actions:  

Issue the appellant a statement of the case as to the issue of entitlement to nonservice-connected death pension benefits, to include notification of the need to timely file a substantive appeal to perfect her appeal on this issue.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


